Title: From Thomas Jefferson to Albert Gallatin, 21 April 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin 
                     
            Apr. 21. 1803.
          
          The act of Congress 1789. c. 9. assumes on the General government the maintenance & repair of all lighthouses, beacons, buoys & public piers then existing, and provides for the building a new lighthouse. this was done under the authority given by the constitution ‘to regulate commerce,’ was contested at the time as not within the meaning of these terms, & yielded to only on the urgent necessity of the case. the act of 1802. c. 20. §. 8. for repairing & erecting public piers in the Delaware does not take any new ground, it is in strict conformity with the act of 1789. while we pursue then the construction of the legislature that the repairing & erecting lighthouses, beacons, buoys & piers, is authorised as belonging to the regulation of commerce, we must take care not to go ahead of them, and strain the meaning of the terms still further to the clearing out the channels of all the rivers &c of the US. the removing a sunken vessel is not the repairing of a pier.
          How far the authority ‘to levy taxes to provide for the common defence’ & that ‘for providing and maintaining a navy’ may authorise the removing obstructions in a river or harbour, is a question not involved in the present case.
        